UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-2199



TERESA BROCK; ARIEL GHEE,

                                          Plaintiffs - Appellants,

         versus

ST. JOSEPH'S HOSPITAL; ST. JOSEPH'S MEDICAL
CENTER, INCORPORATED; NICOLETTE MORRIS, Doc-
tor; JACKIE BAILEY, Registered Nurse; DARLA
KRIYA, Registered Nurse; KAYE THOMPSON,
Registered Nurse; UNIVERSITY MEDICAL CENTER,
ANN MARIE BONDS; MT. WASHINGTON PEDIATRIC
HOSPITAL; SUSAN MCCOLLEY, Doctor; CHILD
PROTECTIVE SERVICES; CAROLYN BEERS; ALICIA
MELVIN; DAWNA BLAKE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-96-1241-HAR)

Submitted:   December 10, 1996        Decided:     December 23, 1996


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Teresa Brock, Ariel Ghee, Appellants Pro Se.      John Russell
Penhallegon, SMITH, SOMERVILLE & CASE, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellants appeal the district court's order denying relief in

their 42 U.S.C.A. §§ 1983, 1985 (1994) action in which they also

alleged racial discrimination in violation of Title VI of the Civil

Rights Act of 1964. We have reviewed the record with respect to the

Title VI claim and the district court's opinion and find no revers-
ible error. Accordingly, we affirm the disposition of   this claim

on the reasoning of the district court. Brock v. St. Joseph's
Hosp., No. CA-96-1241-HAR (D. Md. July 24, 1996). We find, however,

that the § 1983 claim should have been dismissed as frivolous under

28 U.S.C.A. § 1915(e) (West Supp. 1996), rather than pursuant to

Fed. R. Civ. P. 12(b)(6), and affirm the dismissal on that basis.
Finally, we find that the § 1985 claim was properly dismissed under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which

relief can be granted, as appellants have failed to allege specific
facts supporting a claim of conspiracy in violation of § 1985.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                3